—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered May 2, 1995, convicting defendant, after a jury trial, of grand larceny in the fourth degree, criminal possession of stolen property in the fourth and fifth degrees, petit larceny, and criminal mischief in the fourth degree, and sentencing him, as a second felony offender, to two concurrent terms of 2 to 4 years concurrent with three prison terms of 1 year, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
Reviewing the charge provided, we reject defendant’s contention that the verdict was repugnant in light of his conviction of the counts relating to the theft and possession of one credit card and his acquittal of the same charges relating to other credit cards (People v Trappier, 87 NY2d 55; People v Tucker, 55 NY2d 1). Although a verdict may seem illogical and although it may demonstrate the jury’s intention to show leniency to a defendant, a court “should not then undermine the jury’s role and participation by setting aside the verdict” (People v Tucker, supra, at 7). The court’s charge did not require the jury to reach the same verdict as to each of the credit cards.
We have considered defendant’s remaining contentions and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rubin and Tom, JJ.